Citation Nr: 1024409	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland 
Oregon

THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2010, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDING OF FACT

The evidence of record is at least in equipoise that the 
Veteran incurred a neck injury during military service with a 
continuity of symptomatology since military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
residuals of a neck injury were incurred during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection 

The Veteran contends that his current neck disorder is 
related to a neck injury that occurred during military 
service.  Specifically, he asserts that he injured his neck 
when his head was propelled into a wall due to a mishap with 
getting off the top of a bunk bed during military service.  
The Veteran claims that he has had pain in his neck ever 
since that injury.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson element is through 
a demonstration of continuity of symptomatology.   Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 
3.303(b).  

The Board observes that in April 2006 a VA examiner provided 
a diagnosis moderate degenerative disc disease throughout the 
cervical spine with disc shape narrowing, sclerotic 
degenerative changes of the facet joints throughout the 
cervical spine and loss of normal cervical lordosis with mild 
cervical kyphosis.  Accordingly, the evidence of record shows 
that the Veteran has a current diagnosis of a neck disorder.

The Veteran's service treatment records show that the Veteran 
sought treatment for neck pain in August 1959 and he was 
diagnosed with myositis.  He sought treatment again in August 
1959 for a sore neck and the physician noted that he had a 
residual muscle injury with full range of motion.  Based on 
the foregoing, the Board concludes that the record contains 
medical evidence that shows the Veteran injured his neck 
during military service. 

In addition, the Board finds that the evidence shows the 
Veteran had a continuity of symptomatology of a neck disorder 
since military service.  The Board notes that the evidence 
shows that the Veteran was treated for a neck disorder during 
service and at the Board hearing the Veteran indicated that 
he has had problems with his neck, such as pain with certain 
movements, ever since military service.  See April 2010 
Hearing Transcript at 13.  The Veteran is competent to report 
continuity of symptoms of neck pain.  See Savage, 10 Vet. 
App. at 496-97 (veteran's sworn post-service testimony alone 
is sufficient competent evidence to establish an in-service 
fall with back injury/lumbar strain and a continuous limp and 
treatment since service); Cartright v. Derwinski, 2 Vet. App. 
24, 25-26 (1991) (veteran is competent to report continuous 
symptoms after service).  There is nothing in the record that 
would indicate that the Veteran's statements are not 
credible.  Furthermore, the Veteran's wife testified that she 
has known the Veteran since the early 1960's and that she has 
observed the Veteran having neck pain from time to time with 
certain activities.  See April 2010 Hearing Transcript at 14-
15.  Accordingly, the Board finds the lay statements 
regarding continuity of symptoms since military service are 
competent and credible.

The Board notes that the VA examiner in August 2009 provided 
the opinion, after a review of the Veteran's medical record 
and completing a physical evaluation of the Veteran with X-
rays, that he cannot resolve the service-connection issue 
without resort to mere speculation.  He noted that the 
service treatment records do not provide enough information 
about the injury at that time to say that the Veteran had a 
surgical spine injury.  As the examiner was unable to provide 
a clear or definite opinion, the Board finds that this 
opinion has no probative value.  See Fagan v. Shinseki, 573 
F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, 
which recites the inability to come to an opinion, provides 
neither positive nor negative support for service connection.  
Therefore, it is not pertinent evidence, one way or the 
other, regarding service connection.").  Nonetheless, the 
examiner indicated that the Veteran's symptoms of pain with 
certain movement of the neck and the demonstrated reduced 
range of motion on examination are related to his current 
diagnosis. 

Based on the foregoing, the evidence of record reveals that 
the Veteran provided credible evidence of post-service 
continuity of the same symptomatology shown in service and 
medical evidence that indicates the present neck disorder is 
related to the post-service symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Accordingly, the evidence is in relative 
equipoise with respect to whether the Veteran's current neck 
disorder is related to the neck injury that occurred during 
military service.  Resolving all benefit of the doubt in 
favor of the Veteran, the Board finds that the Veteran's 
current neck disorder is related to the neck injury in active 
military service.  Therefore, the claim of entitlement to 
service connection for residuals of a neck injury is 
warranted.
        
        			
ORDER

Entitlement to service connection for residuals of a neck 
injury is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


